 1
                                                                         JS-6
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8
      ANA AZUCENA VASQUEZ-                           Case No. 5:19-cv-01358-RGK-SP
 9    MORIARTY,
                    Plaintiff,                       PROPOSED ORDER ON STIPULATION FOR
10    v.                                             DISMISSAL WITH PREJUDICE
11    BLUESTEM BRANDS, INC. and
      EXPERIAN INFORMATION
12    SOLUTIONS, INC.,
                       Defendants.
13

14

15          Plaintiff, Ana Azucena Vasquez-Moriarty, and Defendant, Experian Information Solutions,
16
     Inc., having filed with this Court their Joint Stipulation for Dismissal with Prejudice and the Court
17
     having reviewed the same, IT IS HEREBY ORDERED:
18
            1. The stipulation is approved. The action against Experian Information Solutions, Inc. is
19

20              hereby dismissed with prejudice.

21   DATED: NOVEMBER 27, 2019

22                                                 __________________________________
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                       1
